BRUoe, J., concurring: In my opinion the petitioner has not established that he suffered any loss. The property involved was converted to business property on September 1, 1947, the date on which it was rented, and the loss, if any, is to be measured by the difference between the fair market value on that date and the sale price less cost of sale. It is to be noted that the petitioner first decided to sell his residence located at 36 West River Street, Wilkes-Barre, Pa., in March 1946. Following discussions with two prominent real estate experts, he listed the property for sale first with one and then with the other, at a price of $75,000. Later, in January 1947, the property was listed with other real estate offices in Wilkes-Barre. Intensive efforts were made to sell the property, including advertising the house for sale and other steps taken to interest prospective purchasers. Although several prospects were shown through the property, but one offer to purchase, that of Charles S. Popky, made in March 1947, was received. This offer was in the amount of $40,000 and was to include the furnishings, which had been appraised at a fair market value of $10,000. The Popky offer was rejected by the petitioner as being too low. Failing a sale of the property, notwithstanding a very active real estate market in Wilkes-Barre during the years 1946 and 1947, petitioner, on September 1, 1947, rented the property to his son-in-law for 1 year. During this period petitioner received a rental of $200'per month, which was considered to be a high rental. This is less than a 10 per cent return on a $30,000 house, the amount for which the property was finally sold to petitioner’s son-in-law in the late summer of 1948. Upon all the facts, it is my opinion petitioner has not established that he suffered any loss. Murdoch and Turner, JJ., agree with this concurring opinion.